Citation Nr: 0722644	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-27 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran engaged in combat with the enemy during military 
service.

2.  The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

3.  There is no diagnosis of PTSD linked to a confirmed in-
service stressor.

4.  The preponderance of the evidence is against establishing 
that post traumatic stress disorder is attributable to the 
veteran's military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 4.125(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2002 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.   

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
in turn require that a diagnosis of a mental disorder conform 
to the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or that the claimed stressor is not related 
to combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Background and Analysis

A review of the veteran's service personnel record shows that 
he served as a commander of a post office unit and as the 
Unit Adjutant during his service in Vietnam.  The veteran's 
DD214 and service personnel records do not indicate the 
veteran was directly involved in combat nor do they indicate 
assignment to mortuary detail.

The service medical records are negative for any complaints, 
treatment, or diagnosis of post traumatic stress disorder.  

January 2002 post-service VA medical records show diagnosis 
and treatment for PTSD based on the veteran's self report of 
combat and mortuary service in Vietnam.  Therefore, the Board 
finds that the veteran has a medical diagnosis of PTSD, and 
health care professionals have linked the diagnosis to the 
appellant's self reported stressors.

To support a claim of entitlement to service connection for 
PTSD, evidence independently verifying a claimed in-service 
stressor must be submitted.  As noted above, the evidentiary 
record includes a diagnosis of PTSD.  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot, however, be used to establish the 
occurrence of the stressor.  Moreover, the veteran's lay 
testimony regarding stressors is insufficient, standing 
alone, to establish service connection.  Moreau v. Brown, 9 
Vet. App. 389 (1996); Doran v. Brown, 6 Vet. App. 283 (1995).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. 
See VAOPGCPREC 12-99; 65 Fed.Reg. 5257 (2000); Moran v. 
Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004).

The evidence in this case shows that the veteran did not 
engage in combat.  VA treatment notes of January 2002 
reported the veteran has claimed that he served in combat for 
six months to one year.  His claims are not supported by any 
evidence in the claims file.  The appellant's service 
personnel records do not reflect any participation in combat.  
As noted above, service personnel records reflect the veteran 
served a commander of a post office unit and as Unit 
Adjutant.  Thus, the veteran's bare assertions of service 
stressors are not sufficient to establish that they occurred.  
Accordingly, the claimed stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 
1 (1998).  

Although the veteran has identified stressors, he has not 
described the events therein in sufficient detail such that a 
verification search by the U.S. Army and Joint Services 
Records Research Center (JSRRC) could be conducted.  In a 
June 2002 statement by the veteran, he reported the 
following: seeing Vietnamese in black pajamas; hearing 
gunfire as he tried to sleep; arriving at Camp Redball and 
being greeted at the front gate with an M-16 rifle, which he 
stated he had no knowledge of; finding a body floating under 
his work site and seeing MPs throw it in the trash; and 
finding out that his quarter had been destroyed earlier by 
Vietcong fire.  

The veteran did return an incomplete stressor form 
(Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD) Form), which was mailed 
to him in January 2004.  The veteran reported witnessing a 
Lieutenant falling out of a helicopter on fire, and that 
several "sappers" caught blowing up the Newport Bridge were 
murdered and thrown into a river in April or May 1968.  While 
VA is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Court has 
held that the factual data required by VA to provide a 
successful search, such as the names, dates, and places of 
the stressors," are straightforward facts and do not place an 
impossible or onerous task on the appellant.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Id.  

The Board notes that a thorough search to verify the 
veteran's identifiable stressors based on the information 
provided was conducted and  documented in an April 2007 RO 
memorandum.  The Board further notes attempts were made to 
verify the veteran's claimed mortuary service and that a 
further search was performed for a retired Colonel Selvin 
French of the United States Army, whose name did not appear 
in the VA data bank.  A May 2007 supplemental statement of 
the case reported the only Selvin French identified served in 
the Air Force from 1957 to 1958 and is deceased.  Based on 
the information provided by the veteran, the RO concluded 
that any further search efforts to verify the veteran's 
claimed stressors would be futile and the Board agrees.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD, and that VA doctors 
believe that the veteran's PTSD is related to his reported 
in-service stressors.  Nevertheless, discussed above, for 
service connection to be granted, the veteran's diagnosis of 
PTSD must be based upon either participation in combat with 
the enemy or upon a corroborated, in-service stressor event.  
We have neither situation in this case.  Again, a favorable 
medical opinion is insufficient, in and of itself, to 
predicate the grant of service connection for PTSD.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Here, the 
evidence of record simply does not reflect participation in 
combat with the enemy, and there is no evidence showing that 
the veteran's current diagnosis of PTSD is otherwise 
predicated upon a corroborated stressor from service.  As 
such, the Board finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for PTSD, and that the claim must be denied.

In reaching this decision the Board advises the veteran that 
if he is able to provide additional information that would 
allow VA to independently verify his claimed stressors he 
should submit that evidence to VA.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


